DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on August 16, 2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “resisting horizontal motion across the grade-level surface; resisting motion up a surface defined vertically from the unprotected side of the grade-level surface; providing visibility and air-flow across the grade-level surface; and restricting cutting tools from insertion into a volume defined above the grade-level surface”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural features or elements provide for such “resisting horizontal motion”, 
Claim 2 recites “means resisting horizontal motion across the grade-level surface; means for resisting motion up a surface defined vertically from the unprotected side of the grade-level surface; means for providing visibility and air-flow across the grade-level surface; and means for “restricting cutting tools from insertion into a volume defined above the grade-level surface”.
Claim 2 fails to recite any limitations which enable one to properly determine what structural features or elements provide for such “resisting horizontal motion”, “resisting motion up a surface”, and “providing visibility and air-flow”, and “restricting cutting tools from insertion”; it is unclear as to what structural features or elements constitute and provide for such limitations.  Claims 3-7 depend from claim 2 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8 are 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reinert, Sr. (US 8,820,722).

resisting horizontal motion across the grade-level surface (defined by mesh panel 104); 
resisting motion up a surface defined vertically from the unprotected side of the grade-level surface (defined by mesh panel 104); 
providing visibility and air-flow across the grade-level surface (defined by panels 102,104); and 
restricting cutting tools from insertion into a volume defined above the grade-level surface  (defined by grate panel 102; Figures 11-12).
As to claim 2 as best understood, Reinert, Sr. discloses a device for securing a protected side of a substantially quadrilateral grade-level surface from an unprotected side of the grade-level surface comprising: 
means for resisting horizontal motion across the grade-level surface (defined by mesh panel 104); 
means for resisting motion up a surface defined vertically from the unprotected side of the grade-level surface (defined by mesh panel 104); 
means for providing visibility and air-flow across the grade-level surface (defined by panels 102,104); and 
means for restricting cutting tools from insertion into a volume defined above the grade-level surface  (defined by grate panel 102; Figures 11-12).
104 and grate panel 102 define tubular members; Figures 11-12).  
As to claim 8, Reinert, Sr. discloses a fence panel for securing a protected side of a substantially quadrilateral grade-level surface from an unprotected side of the grade-level surface comprising: 
at least one wire-mesh panel 104; and 
a set of tubular members positioned substantially normal to said at least one wire-mesh panel (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).  
As to claim 11, Reinert, Sr. discloses a fence panel comprising a protected side wire-mesh panel 104 connected to said set of tubular members (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).
As to claim 12, Reinert, Sr. discloses a fence panel comprising a protected side wire-mesh panel 104 welded to said set of tubular members (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).  
As to claim 13, Reinert, Sr. discloses a fence panel wherein at least some of the set of tubular members are welded to the at least one wire-mesh panel 104 (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).  
104, welded to said set of tubular members 106 (Figures 11-12).  
As to claim 15, Reinert, Sr. discloses a fence panel wherein at least some of the tubular members are connected together (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).  
As to claim 16, Reinert, Sr. discloses a fence panel wherein at least some of the tubular members are welded together (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).  

Claims 8 are 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saura Sotillos (US 7,862,010).
As to claim 8, Saura Sotillos discloses a fence panel for securing a protected side of a substantially quadrilateral grade-level surface from an unprotected side of the grade-level surface comprising: 
at least one wire-mesh panel 30; and 
a set of tubular members 32,34 positioned substantially normal to said at least one wire-mesh panel (Figures 1-3).  
As to claim 11, Saura Sotillos discloses a fence panel comprising a protected side wire-mesh panel 30 connected to said set of tubular members 32,34 (Figures 1-3).
As to claim 12, Saura Sotillos discloses a fence panel comprising a protected side wire-mesh panel 31 welded to said set of tubular members 32,34 (Figures 1-3).  
32,34 are welded to the at least one wire-mesh panel 30 (Figures 1-3).  
As to claim 14, Saura Sotillos discloses a fence panel comprising a second wire-mesh panel 30, welded to said set of tubular members 32,34 (Figures 1-3).  
As to claim 15, Saura Sotillos discloses a fence panel wherein at least some of the tubular members 32,34 are connected together (Figures 1-3).  
As to claim 16, Saura Sotillos discloses a fence panel wherein at least some of the tubular members 32,34 are welded together (Figures 1-3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reinert, Sr.
As to claim 3, Reinert, Sr. discloses a device wherein said means for resisting horizontal motion comprises a wire-mesh panel 104 having horizontal wires and vertical wires (Figures 11-12)
Reinert, Sr. fails to disclose that the vertical wires are spaced wider than the horizontal wires.  Reinert, Sr. does not disclose any structural or functional significance as to the specific spacing of the vertical or horizontal wires. 
In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as determined through routine experimentation and optimization, to modify the device disclosed by Reinert, Sr. wherein the vertical wires are spaced wider than the horizontal wires, as Reinert, Sr. does not disclose any structural or functional significance as to the specific spacing of the vertical or horizontal wires, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results; as it would expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable material characteristics for a given application.
As to claim 4, Reinert, Sr. discloses a device wherein said means for resisting horizontal motion further comprises a further wire-mesh panel 104 having horizontal wires and vertical wires (Figures 11-12).
Reinert, Sr. fails to disclose that the horizontal wires are spaced wider than the vertical wires.  Reinert, Sr. does not disclose any structural or functional significance as to the specific spacing of the vertical or horizontal wires. 
Applicant is reminded that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as determined through routine experimentation and optimization, to modify the device disclosed by Reinert, Sr. 
As to claims 5 and 9, Reinert, Sr. discloses a device wherein said means for resisting motion up a surface comprises a wire-mesh panel 104 having horizontal outer wires (Figures 11-12).
Reinert, Sr. fails to disclose that the horizontal outer wires are spaced at a distance below about ½ inch.  Reinert, Sr. does not disclose any structural or functional significance as to the specific spacing of the horizontal wires. 
Applicant is reminded that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as determined through routine experimentation and optimization, to modify the device disclosed by Reinert, Sr. wherein the horizontal wires are spaced less than ½ inch, as Reinert, Sr. does not disclose any structural or functional significance as to the specific spacing of horizontal wires, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results; as it would expected that one of 
As to claims 7 and 10, Reinert, Sr. discloses a device wherein said means for restricting cutting tools from insertion into a volume defined above the grade-level surface comprises a set of tubular members positioned substantially normal to said vertical surface with a spacing (the openings through grate panel 102 and rings 106 affixed to the panel both define tubular members; Figures 11-12).
Reinert, Sr. fails to disclose that the maximum internal width of the tubular members is less than about two inches.  Reinert, Sr. does not disclose any structural or functional significance as to the specific size of the tubular members.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device disclosed by Reinert, Sr. wherein the maximum internal width of the tubular members is less than about two inches, as Reinert, Sr. does not disclose any structural or functional significance as to the specific size of the tubular members, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saura Sotillos.
As to claim 9, Saura Sotillos discloses a fence panel wherein said at least one wire-mesh panel 30 has horizontal outer wires (Figures 1-3).
Saura Sotillos fails to disclose that the horizontal outer wires are spaced at a distance below about ½ inch.  Saura Sotillos does not disclose any structural or functional significance as to the specific spacing of the horizontal wires. 
Applicant is reminded that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as determined through routine experimentation and optimization, to modify the fence panel disclosed by Saura Sotillos wherein the horizontal wires are spaced less than ½ inch, as Saura Sotillos does not disclose any structural or functional significance as to the specific spacing of horizontal wires, and as such selection of material is a design consideration within the skill of the art which would yield expected and predictable results; as it would expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable material characteristics for a given application.
As to claim 10, Saura Sotillos discloses a fence panel wherein said set of tubular members 32,34 have a spacing (Figures 1-3).
Saura Sotillos fails to disclose that the maximum internal width of the tubular members is less than about two inches.  Saura Sotillos does not disclose any structural or functional significance as to the specific size of the tubular members.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fence panel disclosed by Saura Sotillos wherein the maximum internal width of the tubular members is less than about two inches, as Saura Sotillos does not disclose any structural or functional significance as to the specific size of the tubular members, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

09/10/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619